Moeeis, J.
Counsel for defendant, with commendable candor, states that he is unable to find prejudicial error in the record. We have, nevertheless, carefully examined the record. Defendant was charged with the crime of larceny and freely, understanding^ and voluntarily entered a plea of guilty. The transcript of his plea and the court’s adjudication thereon are in the record. He testified under oath that he took the machine and its contents. His sentence is well within the statutory limit. We find
No error.
Mallaed, C.J., and Geaham, J., concur.